Case 18-30148-jal       Doc 58     Filed 12/10/18      Entered 12/10/18 12:59:32         Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY



IN RE:                                                 )
                                                       )
ANTHONY MAPP                                           )       CASE NO. 18-30148(1)(13)
KIMBERLY LAVERN TELESFORD-MAPP                         )
                                                       )
                                      Debtor(s)        )


                                  MEMORANDUM OPINION

         This matter came before the Court for an evidentiary hearing on the Motion for Declaration

that Property is not Part of the Bankruptcy Estate of Debtors Anthony Mapp and Kimberly Lavern

Telesford-Mapp (“Debtors”) filed by Interested Party Lamont Allen Chandler (“Chandler”). The

Court considered Chandler’s Motion and the Objection thereto filed by the Debtors, as well as the

testimony of the witnesses and evidence submitted at the Evidentiary Hearing held on the matter.

For the following reasons, the Court will enter an Order granting Chandler’s Motion.


                      FACTUAL AND PROCEDURAL BACKGROUND

         On January 19, 2018 at 11:24 a.m., Debtors filed their Voluntary Petition seeking relief

under Chapter 13 of the United States Bankruptcy Code. On their Petition, Debtors listed their

address as 1430 Second Street, Louisville, Kentucky 40208. On Debtors’ Schedule of Financial

Affairs they also listed that they were parties to a foreclosure action filed against them by Waterside

Tax Service Company in Jefferson Circuit Court, Case No. 16-CI-401155. On Schedule A/B:

Property, Debtors listed the Second Street property and an additional property located at 2204 West

Chestnut, Louisville, Kentucky with a current value of $60,000 (hereinafter referred to as “the

Property”), which was the subject of the foreclosure action.
Case 18-30148-jal      Doc 58      Filed 12/10/18     Entered 12/10/18 12:59:32        Page 2 of 7



       On February 28, 2018, Chandler filed a Motion for Declaration that the Property is not Part

of the Bankruptcy Estate. In that Motion, Chandler claimed that he purchased the Property at a

Jefferson County Master Commissioner’s Sale on January 19, 2018 at 10:46:22 a.m. Chandler

contends because he purchased the Property prior to the time the Voluntary Petition was filed, the

Property is not part of the Debtors’ bankruptcy estate.

       On March 27, 2018, the Debtors filed their Objection to Chandler’s Motion stating that there

was no evidence to establish that Chandler purchased the Property prior to the time the Debtors’

Petition was filed.

       At the evidentiary hearing, the Court heard the testimony of Matthew Dutcher with the

Jefferson County Commissioner’s Office and Chandler, who attended the Master Commissioner’s

sale of the Property and purchased the Property at that sale on January 19, 2018.


                                       LEGAL ANALYSIS

       Matthew Dutcher is a Deputy Master Commissioner with the Office of the Master

Commissioner of the Jefferson Circuit Court in Jefferson County, Kentucky. Mr. Dutcher testified

that the Property claimed to be owned by the Debtors was the subject matter of a foreclosure action,

Case No. 16-CI-401155, styled Waterside Tax Service Company v. Kim Telesford-Mapp, et al.

Pursuant to a Judgment and Order of Sale in the foreclosure case, the Property was sold at a judicial

sale by the Jefferson Circuit Court Commissioner on January 19, 2018.

       Mr. Dutcher explained that each Master Commissioner sale is recorded on a portable Sony

IC Recorder, which contains a time counter, which indicates the time corresponding to the audio.

Once the sale is complete, the recording is imported from the device to the Master Commissioner’s




                                                -2-
Case 18-30148-jal       Doc 58     Filed 12/10/18      Entered 12/10/18 12:59:32        Page 3 of 7



internal server via a program called Sound Organizer. The program notes the start time of the audio

file.

        The Property was listed on the Master Commissioner’s docket as Docket No. 59. The audio

file’s time stamp indicates the auction began at 1:12:56 and the Property was sold at 1:16:14. Mr.

Dutcher testified that using Sound Organizer, the bidding on the sale began at 10:40:30 EST and

concluded with the sale of the Property at 10:43:48 EST. Once the sale was concluded Mr. Dutcher

stated that he hit the stop button on the device. The recording is the official record of the sale for

the Master Commissioner’s Office.

        The amount bid on the Property by Chandler was $25,000. Any bid under two-thirds of the

sale price triggers the state statutory right of redemption under KRS § 426.530. The redemption

period is six months, which in this case ended on July 19, 2018. After the Sale Report goes into the

record, which is usually 3-5 days after the Sale Report, the 10-day period for objections to the sale

by any party is triggered. After ten days, any party may move to confirm the sale. The recording

of the sale of the Property indicated the sale was completed by Chandler.

        Mr. Chandler confirmed that he bid $25,000 for the Property and that after the sale, he

showed the Master Commissioner his bond to pay the required 10% of his bid. He stayed for two

more sales and estimated he left the Master Commissioner’s Office at 11:14 a.m. Mr. Chandler also

showed the Court a text message that he sent to a friend at 10:57 EST which stated, “I got 2204 W.

Chestnut.”

        The issue before the Court is whether the Property is part of the Debtors’ estate. The facts

establish that the Debtors’ Petition was filed subsequent to the sale of the Property by the Master




                                                 -3-
Case 18-30148-jal        Doc 58    Filed 12/10/18      Entered 12/10/18 12:59:32        Page 4 of 7



Commissioner. Based upon the prevailing authority, it is clear that the Property was no longer

property of the Debtors’ estate at the time the Petition was filed.

       The Sixth Circuit in Federal Land Bank of Louisville (In re Glenn), 760 F.2d 1428, 1442

(6th Cir. 1985), determined that once a foreclosure sale has occurred, the right to cure the Debtor’s

default and reinstate the terms of the mortgage under 11 U.S.C. § 1322(b) ceases. Furthermore,

11 U.S.C. § 362(a) does not toll the running of the state statutory period of redemption following

foreclosure sales. Id.

       In the case at bar, the sale occurred prior to the filing of the Bankruptcy Petition. Under

11 U.S.C. Section 541, the Property was no longer property of the estate.

       Additionally, under Kentucky law, the statutory period of redemption is six months from the

date of the sale, or July 19, 2018 in this case. See, KRS § 426.530. No redemption was made by

the Debtors before July 19, 2018. Therefore, the Property was owned by Chandler and not the

Debtors.

       The Glenn court’s findings were adopted in In re Parker, 563 B.R. 650 (Bankr. E.D. Ky.

2017), wherein the bankruptcy court made it clear that a debtor’s right to cure a home mortgage

default under 11 U.S.C. 1322(c)(1) terminates when the residence is sold at a foreclosure sale. The

point where the foreclosure sale occurs is “when the gavel comes down on the last bid. . .,” Id.,

quoting Cain v. Wells Fargo Bank, N.A. (In re Cain), 423 F.3d 617, 621 (6th Cir. 2005).

Furthermore, this authority makes clear that debtors may not cure their default merely because they

retain legal title, possession and/or the right to redeem the property under state law. See, 11 U.S.C.

§ 1322(c); Parker, 563 B.R. at 654.




                                                 -4-
Case 18-30148-jal        Doc 58     Filed 12/10/18       Entered 12/10/18 12:59:32          Page 5 of 7



        Once Chandler was the successful bidder at the Master Commissioner’s sale, he obtained

equitable ownership of the Property. In re Gay, 213 B.R. 500, 502 (Bankr. E.D. Ky. 1997). The

Debtors’ interest in the Property at that point was bare legal title and the right of redemption.

Debtors’ right of redemption is an interest that is property of the estate under 11 U.S.C. § 541(a)(1).

However, the right to redeem the property does not allow the debtor to reverse acceleration on the

loan and cure the default, but rather requires the debtor to pay the purchaser of the property the sum

that it paid at the foreclosure sale, plus interest and costs within the statutory time period. See, e.g.,

McCarn v. WYHY Federal Credit Union (In re McCarn), 218 B.R. 154, 161 (B.A.P. 10th Cir. 1998).

        In Kentucky, the right of redemption is represented as a lien in the purchaser’s deed. See,

KRS 426.530(3). The defendant must redeem this lien by payment in full of the judgment with all

accrued interest and costs before the end of the six month statutory period which runs from the date

of sale. Failure to redeem this lien recorded upon the purchaser’s deed within this period results in

the extinguishment of the lien as a matter of law. In this case, the Debtors failed to redeem this lien

before July 19, 2018, the date of expiration of the redemption period.

        The savings provision of 11 U.S.C. § 108(b) provides no relief for Debtors in this case. The

Debtors are individuals under Chapter 13 of the Bankruptcy Code. As such, the state law expiration

of the redemption period exceeded any relief afforded under bankruptcy law.

        There is no dispute that Debtors had six months to redeem the Property under Kentucky

statutory law or that Debtors failed to exercise their right of redemption during this time period.

Accordingly, Debtors have no interest in the Property. Therefore, the Court will GRANT

Chandler’s Motion by an Order accompanying this Memorandum-Opinion.




                                                   -5-
Case 18-30148-jal    Doc 58     Filed 12/10/18     Entered 12/10/18 12:59:32      Page 6 of 7



                                      CONCLUSION

      For all of the above reasons, the Motion for Declaration that Property is not Part of the

Bankruptcy Estate is GRANTED. An Order accompanies this Memorandum-Opinion.




                                                      Dated: December 10, 2018




                                             -6-
Case 18-30148-jal     Doc 58    Filed 12/10/18     Entered 12/10/18 12:59:32      Page 7 of 7



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY


IN RE:                                             )
                                                   )
ANTHONY MAPP                                       )      CASE NO. 18-30148(1)(13)
KIMBERLY LAVERN TELESFORD-MAPP                     )
                                                   )
                                   Debtor(s)       )


                                           ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by

reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion for

Declaration that Property is not Part of the Bankruptcy Estate of Interested Party Lamont Allen

Chandler, be and hereby is GRANTED. The real property located at 2204 West Chestnut Street,

Louisville, Kentucky is not part of the bankruptcy estate of Debtors Anthony Mapp and Kimberly

Lavern Telesford-Mapp.




                                                  Dated: December 10, 2018
